Title: From George Washington to William Pearce, 17 April 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia 17th April 1796.
        
        Your letter of the 10th instt with a Postcript three days later, came to hand in due course of Post.
        I am sorry to hear that Maria continues unwell—& that Charles Washington was siezed with a fever: Let them want for nothing, and whenever it is needful get Doctr Craik to attend them.
        It would be unlucky, as my crop of Wheat last year turned out but indifferently, and the prospect of a good one this year, bad; if I should have missed the best Market for flour. If there ever was good cause for flour’s selling for fifteen dollars per barrel, hitherto; there is none, that I know of, for the fall in the price of this article now, for all accounts from Europe agree, that the Crops of Wheat are very short, & the apprehensions of the Want of bread, great. Under these circumstances I am at a loss to what to ascribe the reduced price; & therefore will keep mine up for the price mentioned in my last; until I have better evidence than appears to me at present, for this fall. but authorise you, as I did in my last, to take Mr Smiths offer, if you cannot obtain better terms.
        If a good occasion offers, I will make some enquiry of Mr Christie into the character of Mr Joseph Gallop, and his brothers; not that I expect there is any chance of agreeing with them; first, because I do not want the Land and Negros to go together. and 2dly because 2000 bushels of Wheat pr ann. for River farm is very little more for the land, Negros & Stock, than what I ask for the land alone; as there is 1207 acres within the present fences, of ploughable ground. I knew, that by fixing the Rent in Wheat (while it bore so high a price) would make it appear high; but I believe no reasonable person expects, when Peace is established, that it will be more than a dollar. and if it was more, that the trouble or expence in raising it would be greater. Besides, as Wheat is a staple article, it will be the standard or regulating price of other articles: and is equal & just, for both Landlord and Tenant; for otherwise, if instead of a bushel & half of wheat pr acre, I was to set a dollar & half, and the former should rise, by degrees, to 25/; and other things (which I might have occasion to buy) in proportion; a money rent, under such

circumstances, would be ruinous to me; on the other hand, if it was at £5 pr Bushel, the Rent (for the reason already mentioned, namely, that it costs the Tenant no more to raise it) would not be oppressive to him; & even if it were to be bot if the price of a Cow, a sheep, or a hog bore a proportionate price, the difficulty in paying for it would not be greater than if it was at 6/ and the price of other articles was governed thereby.
        Are all the repairs to the Mansion and other houses completed? If the windows in the Corn & hay lofts, over the Stables, and on the back side, are not put in, I request they may be; as both lofts and Stables wants Air exceedingly.
        If Mr Robt Lewis has not been to Mt Vernon, keep the enclosed until his arrival—but if he has been there & gone, let it go to the Post Office, I am Your frd &ca
        
          G. Washington
        
      